Citation Nr: 0905768	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service-connected postoperative acromioclavicular 
separation of the left shoulder with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to November 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran testified before the Board in January 2008.  At 
the hearing, the Veteran submitted additional VA medical 
evidence with a waiver of initial RO consideration of the 
evidence.

In May 2008, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has raised an issue of entitlement to service 
connection for nerve damage of the left arm secondary to 
service-connected back disorder and/or left shoulder 
disorder.  This issue has not been developed for appellate 
review and is referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's postoperative acromioclavicular separation of 
the left shoulder with degenerative changes is not manifested 
by impairment of the humerus, and his left arm exhibits 
forward flexion to 104 degrees and abduction to 89 degrees 
with no objective evidence of additional functional 
limitation on repetitive use.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for service-connected postoperative acromioclavicular 
separation of the left shoulder with degenerative changes 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5201 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The Veteran asserts that he is entitled to a rating higher 
than 20 percent for his service-connected postoperative 
acromioclavicular separation of the left shoulder with 
degenerative changes. 

The RO assigned a 20 percent disability rating for the 
Veteran's left shoulder disability under Diagnostic Code 
5010-5201 (limitation of motion of the arm).  38 C.F.R. § 
4.71a.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27.  The hyphenated diagnostic code in this case 
indicates that traumatic arthritis, under Diagnostic Code 
5010, was the service-connected disorder, and limitation of 
motion of the arm, under Diagnostic Code 5201, was a residual 
condition.

The record shows that the Veteran is right handed; therefore, 
his left shoulder disability affects is his minor side.  
Diagnostic Code 5201 provides a 20 percent rating where 
motion of either arm is limited to the shoulder level.  A 20 
percent rating requires that motion of the minor arm be 
limited to midway between the side and shoulder level, and a 
30 percent rating requires limitation of motion of the minor 
arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

The Board notes that normal shoulder motion is defined as 0 
to 180 degrees of forward elevation (flexion), 0 to 180 
degrees of abduction, and 0 to 90 degrees of internal and 
external rotation.  See 38 C.F.R. § 4.71, Plate I.

In order to receive a higher rating under Diagnostic Code 
5201, the range of motion of the Veteran's left shoulder must 
be limited to 25 degrees from the side.  The Veteran's left 
shoulder range of motion, however, did not meet that level of 
severity during the appellate period.  The most severe 
limitation of motion recorded was during the September 2004 
VA examination in which the Veteran was able to forward flex 
to 104 degrees after repetitive use and abduct to 89 degrees.  
Moreover, there was no additional functional limitation due 
to factors such as pain and weakness.  Therefore, a 
disability rating higher than 20 percent is not warranted 
based on limitation of motion.  

The Veteran's left shoulder disability has previously been 
rated under impairment of clavicle or scapula (Diagnostic 
Code 5203).  Under that code, a 10 percent rating is assigned 
for malunion of the clavicle or scapula, or where there is 
nonunion without loose movement.  A 20 percent rating is 
assigned where there is nonunion of the joint with loose 
movement, or where there is a current dislocation of the 
joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  
However, the Veteran is currently in receipt of the maximum 
evaluation under this code and, therefore, a higher 
evaluation is not available.  

Additionally, the Board has considered other diagnostic codes 
that may apply to disability of the shoulder.  The Veteran, 
however, does not have ankylosis (Diagnostic Code 5200) or 
other impairment of the humerus (Diagnostic Code 5202).  
Therefore, these Diagnostic Codes are not applicable.  38 
C.F.R. § 4.71a, Diagnostic Codes 5200, 5202.  There are no 
other relevant diagnostic codes for consideration.

The Board also finds that a 20 percent rating is not 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of the left shoulder.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  During the September 2004 examination, the Veteran 
complained of having pain and fatigue following repetitive 
use.  The Veteran's range of motion, however, was not 
significantly affected and the examiner reported that there 
was no evidence of edema, effusion, instability, weakness, 
tenderness on palpation, redness, heat, abnormal movement, or 
guarding on movement.  Furthermore, the additional medical 
evidence of record does not show functional limitation of the 
severity to warrant a higher rating.

The Veteran's lay statements as to the severity of his 
symptoms have been considered.  However, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the Veteran's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  The 
preponderance of the evidence is against a rating higher than 
20 percent for the Veteran's postoperative acromioclavicular 
separation of the left shoulder with degenerative changes.  
Thus, the benefit-of-the doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

In deciding the Veteran's increased evaluation claim, the 
Board has considered whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board does not find evidence that the 
Veteran's postoperative acromioclavicular separation of the 
left shoulder with degenerative changes should be increased 
for any separate periods based on the facts found during the 
whole appeal period.  The evidence of record in connection 
with this claim supports the conclusion that the Veteran is 
not entitled to additional increased compensation during any 
time within the appeal period.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In an August 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected disability, the evidence must show that his 
condition "ha[d] gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The December 2004 rating 
decision explained the criteria for the next higher 
disability rating available for the service-connected 
disability under the applicable diagnostic code.  The 
December 2005 statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected disability, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to substantiate 
his increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran an 
examination, and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

As stated above, the Veteran had been afforded a VA 
examination in connection with his claim for an increased 
rating in September 2004.  The Board remanded the case in May 
2008 to afford the Veteran another VA examination; however, 
he failed to report to the examination.  According to 38 
C.F.R. § 3.655, when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase without good cause, VA is not obliged to attempt to 
provide another and the claim shall be denied.  The Veteran 
did not provide any cause as to why he failed to appear.  

The Board could have denied based on the Veteran's failure to 
appear to the VA examination; however, the June 2008 letter 
from the AMC regarding the scheduled examination incorrectly 
informed the Veteran that if he failed to appear for the 
examination, the claim would be rated based on the evidence 
of record.  Nevertheless, the Veteran's failure to cooperate 
in attending the examination left the record devoid of any 
competent opinion addressing his current level of disability.  
38 C.F.R. § 3.655(b).  If the Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  While VA has a duty to assist the Veteran in the 
development of a claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the Veteran to 
appear for VA examinations.  If he does not do so, there is 
no burden on the VA to "turn up heaven and earth" to find 
him.  Hyson v. Brown, 5 Vet. App. 262 (1993).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected postoperative acromioclavicular 
separation of the left shoulder with degenerative changes is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


